DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 18 are objected to because of the following informalities:  the last line of claims 1 and 18 recites the term “fist” which is considered as a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 is shown to depend upon non-existing “the system of claim 1” since claim 1 is related to a method claim and not a system claim. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claims 1, 8, 11 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi, US 2013/0103716 A1 (Yamagishi hereinafter), in view of Bacik et al., US 2018/0069798 A1 (Bacik hereinafter).
Here is how the references teach the claims.
Regarding claim 1, Yamagishi discloses a method for identifying an application identifier (APP ID) (Disclosed herein is a terminal apparatus including an extraction portion configured to extract from a content to be reproduced signature data representative of a characteristic of the content; see Yamagishi, abstract), the method comprising:
receiving, by a packet flow description function network element, a query request (a communication portion configured to transmit the generated query to a server apparatus and receive a response returned therefrom in reply to the query; see Yamagishi, abstract. Also see paragraph [0022], “And the server apparatus receives the query transmitted from the terminal apparatus”), wherein the query request comprises a signature parameter of a first service data flow (a query generation portion configured to generate a query including the extracted signature data; a communication portion configured to transmit the generated query to a server apparatus and receive a response returned therefrom in reply to the query; see Yamagishi, paragraph [0008]), and the signature parameter is used to describe the first service data flow (According to the first embodiment of the present disclosure, signature data is extracted from the  … and
sending, by the packet flow description function network element, a query response,
wherein the query response comprises the fist APP ID (and the response returned therefrom in reply to the query is received; and the application corresponding to an application identifier included in the received response is acquired and executed; see Yamagishi, paragraph [0013]).
Regarding claim 11, Yamagishi discloses a system for identifying an application identifier (APP ID) (Disclosed herein is a terminal apparatus including an extraction portion configured to extract from a content to be reproduced signature data representative of a characteristic of the content; see Yamagishi, abstract), the system comprises:
a first network element and a packet flow description function network element (The application manager 23 under control of the ACR client 22 acquires the application corresponding to the currently viewed content from an application server 33 over the Internet 12, and executes the acquired application; see Yamagishi, paragraph [0046]), wherein the first network element is configured to send a query request to the packet flow description function network element (a communication portion configured to transmit the generated query to a server apparatus and receive a response returned therefrom in reply to the query; see Yamagishi, abstract. Also see paragraph [0022], “And the server apparatus receives the query transmitted from the terminal apparatus”), wherein the query request comprises a signature parameter of a first service data flow (a query generation portion configured to generate a query including the extracted 
the packet flow description function network element is configured to: receive the query request (causing the terminal apparatus to transmit the generated query to a server apparatus; see Yamagishi, paragraph [0011]); …
and send a query response to the first network element, wherein the query response comprises the first APP ID (and the response returned therefrom in reply to the query is received; and the application corresponding to an application identifier included in the received response is acquired and executed; see Yamagishi, paragraph [0013]); and
the first network element is further configured to receive the query response from the packet flow description function network element (a communication portion configured to transmit the generated query to a server apparatus and receive a response returned therefrom in reply to the query; see Yamagishi, paragraph [0012]).
Regarding claim 18, Yamagishi discloses a packet flow description function network element (FIG. 4 is a block diagram showing a typical structure of an ACR server; see Yamagishi, paragraph [0029]) comprising:
at least one processor (In this computer 200, a CPU (Central Processing Unit) 201, a ROM (Read Only Memory), and a RAM (Random Access Memory) 203 are interconnected via a bus 204; see Yamagishi, paragraph [0096]); and
 and
send a query response, wherein the query response comprises the fist APP ID (and the response returned therefrom in reply to the query is received; and the application corresponding to an application identifier included in the received response is acquired and executed; see Yamagishi, paragraph [0013]).
Regarding claims 1, 11 and 18, Yamagishi does not explicitly discloses determining, by the packet flow description function network element, a first APP ID corresponding to a first packet flow description (PFD) that matches the signature parameter, as an APP ID corresponding to the first service data flow. In the same field of endeavor (e.g., communication system) Bacik discloses a method for provisioning application filters in a telecommunication system that comprises determining, by the packet flow description function network element (the policy management system component 118 may receive the communication message from the CaE component 130, use the information included in the received message to determine or identify the appropriate or relevant rules and application identifiers; see Bacik, paragraph [0098]), a first APP ID corresponding to a first packet flow description (PFD) that matches the signature parameter (The determined rules may identify or include packet matching information (e.g. application identifiers, etc.), policy enforcement behaviors (e.g. rate limit, gate, etc.), and charging enforcement behaviors (e.g. rating group and service identifiers, how to meter the service, etc.); see Bacik, paragraph [0098]), 
as an APP ID corresponding to the first service data flow (In operation 716, the mobile application server component 122 may identify the relevant application identifiers, and send the relevant application identifiers to the policy management system component 118; see Bacik, paragraph [0151]);
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Bacik regarding provisioning application filters in a telecommunication system into the method related to executing an application corresponding to an application identifier of 
Regarding claim 16, Yamagishi discloses wherein the first network element is a session management network element (The application manager 23 under control of the ACR client 22 acquires the application corresponding to the currently viewed content from an application server 33 over the Internet 12, and executes the acquired application; see Yamagishi, paragraph [0046]), and the system further comprises a user
plane network element and wherein the user plane network element is configured to send a first request to the first network element, wherein the first request comprises the signature parameter (Also, the ACR client 22 generates an ACR query that includes the extracted signature data, and transmits the generated ACR query to an ACR server 31 of the feed apparatus 30 over the Internet 12; see Yamagishi, paragraph [0045]); and
the first network element is further configured to send a first response to the user plane network element (The ACR server 31 generates an ACR response in reply to an ACR query transmitted from the ACR client 22 in the terminal apparatus 20, and transmits the generated ACR response to the ACR client 22 via the Internet 12; see Yamagishi, paragraph [0049]), wherein the first response comprises the first APP ID (the response returned therefrom in reply to the query is received; and the application corresponding to an application identifier included in the received response is acquired and executed; see Yamagishi, paragraph [0013]).
Yamagishi does not explicitly disclose the following features. 
Regarding claims 8, wherein the packet flow description function network element is deployed in a network exposure function network element.
Regarding claim 15, wherein the first network element is a user plane network element.
Regarding claim 17, wherein the packet flow description function network element is deployed m a network exposure function network element.
In the same field of endeavor (e.g., communication system) Bacik discloses a method for provisioning application filters in a telecommunication system that comprises the following features.
Regarding claims 8, wherein the packet flow description function network element is deployed in a network exposure function network element (the packet flow description function component 216 may be included as part of the filter management system component 116, the policy charging rules function component 218 may be included as part of the policy management system component 118, the SPR/UDR component 220 may be included as part of the subscriber profile repository component 120, the SCEF component 222 may be included as part of the mobile application server component 122, and/or the ASP component 224 may be included as part of the application server component 124; see Bacik, paragraph [0090]).
Regarding claim 15, wherein the first network element is a user plane network element (the CaE component may be decomposed into control plane and user plane functions, both of which may constitute the function of the CaE. For example in a 5G core network, a session management function (SMF) component could provide the control plane functions of the CaE component, and a user plane function

Regarding claim 17, wherein the packet flow description function network element is deployed m a network exposure function network element (the packet flow description function component 216 may be included as part of the filter management system component 116, the policy charging rules function component 218 may be included as part of the policy management system component 118, the SPR/UDR component 220 may be included as part of the subscriber profile repository component 120, the SCEF component 222 may be included as part of the mobile application server component 122, and/or the ASP component 224 may be included as part of the application server component 124; see Bacik, paragraph [0090]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Bacik regarding provisioning application filters in a telecommunication system into the method related to executing an application corresponding to an application identifier of Yamagishi. The motivation to do so is to enable the efficient management and distribution of application filters or packet flow descriptions within a telecommunications network (see Bacik, abstract and paragraph [0005]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi, US 2013/0103716 A1 (Yamagishi hereinafter), in view of Bacik et al., US 2018/0069798 A1 (Bacik hereinafter), as applied to the claims above and further in view of Back et al., US 2007/0058632 A1 (Back hereinafter).

Regarding claim 10, Yamagishi and Bacik disclose the method of claim 1. Yamagishi and Bacik do not explicitly disclose wherein the signature parameter comprises one or more of: a 5-tuple of the first service data flow, a uniform resource locator (URL), of the first service data flow, or a domain name of the first service data flow. In the same field of endeavor (e.g., communication system) Back discloses a method related to congestion and flow control in a communication system that comprises wherein the signature parameter comprises one or more of: a 5-tuple of the first service data flow, a uniform resource locator (URL), of the first service data flow, or a domain name of the first service data flow (An Application Flow is a flow of packets that carries traffic belonging to a specific application, such as VoIP or VoD. In some cases, the data carried in the packet header (e.g., the 5-Tuple signature) is insufficient to classify a flow as belonging to an application; see Back, paragraph [0040]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Back regarding congestion and flow control in a communication system into the method related to executing an application corresponding to an application identifier of Yamagishi and Bacik. The motivation to do so is to provide an optimum matching of traffic profiles with individual traffic flows (see Back, paragraphs [0001] and [0011]).

Allowable Subject Matter
Claims 2-7, 9, 12-14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 11/05/2021